DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Claims 1-7 in the reply filed on 11/22/21 is acknowledged. The traversal is on the ground(s) that all restrictions between Inventions I, II, and III should be withdrawn in view of the instant amendments to independent Claims 1, 8, and 15 (Pages 7-8 of Remarks).

	Applicant’s aforementioned amendments/arguments are found to be persuasive. 

Accordingly, and in view of the aforementioned amendments to the Claims, the 10/22/21 restriction requirement has been and is hereby withdrawn.

Response to Amendment

	Currently, the pending Claims are 1-20. The examined Claims are 1-20 (in view of the aforementioned withdrawal of the 10/22/21 restriction requirement), with Claims 1, 8, and 15 being amended herein.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 4,946,415).

Regarding Claim 1, Huang teaches an inflatable aircraft (Abstract). As illustrated in Figures 1b and 3, Huang teaches that the aircraft comprises, at least, a body (1) and a receiver box (3) attached to the body (wherein (1) and (3), when attached to one another as in Figure 3, is interpreted as “an insulation apparatus”) (col. 2 lines 4-6). As illustrated in Figure 3, Huang teaches that the receiver box comprises a battery (33) therein, wherein the battery is specifically illustrated a plurality of battery cells therein (“a battery pack comprising a plurality of battery cells”). As illustrated in Figure 1b, Huang teaches that the body is formed of a mylar sack (“insulation bag”) disposed over the receiver box (and therefore disposed, necessarily, over the battery within the receiver box) (“an insulating bag disposed over the battery pack”), wherein the mylar sack is inflated with a Noble gas such as helium which expands at an altitude (e.g. the helium is, at a minimum, is expanded at an altitude as illustrated in Figure 1b) (“wherein the insulating bas is configured to expand at an altitude, wherein the insulating bag 

Regarding Claim 4, Huang teaches the instantly claimed invention of Claim 1m as previously described.
As previously described, Huang teaches that the body is formed out of mylar (“a biaxially oriented polyethylene terephthalate (BoPET) film”) (See Claim 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 4,946,415).

Regarding Claim 15, Huang teaches an inflatable aircraft (Abstract). As illustrated in Figures 1b and 3, Huang teaches that the aircraft comprises, at least, a body (1) and a receiver box (3) attached to the body (wherein (1) and (3), when attached to one another as in Figure 3, is interpreted as “an insulation apparatus”) (col. 2 lines 4-6). As illustrated in Figure 3, Huang teaches that the receiver box comprises a battery (33) therein, wherein the battery is specifically illustrated a plurality of battery cells therein (“a battery pack comprising a plurality of battery cells”). As illustrated in Figure 1b, Huang teaches that the body is formed of a mylar sack (“insulating bag”) disposed over the receiver box (such that the body also is disposed, necessarily, over the battery within the receiver box) (“an insulating bag” which is disposed “over the battery pack”), wherein the mylar sack is inflated with a Noble gas such as helium which expands at an altitude (e.g. the helium is, at a minimum, is expanded at an altitude as illustrated in Figure 1b) (“the insulating bag is configured to expand at an altitude, wherein the insulating bag comprises an outer surface, wherein the outer surface comprises a polyethylene terephthalate (PET) film, and wherein the insulating bag is at least partially filled with a Noble gas”) (col. 2 lines 7-31).
Huang does not explicitly teach that the “insulation apparatus” (i.e. the body attached to the receiver box) is formed via the instantly claimed manufacturing method.
Huang illustrates in Figure 1b that the body is disposed over the receiver box (such that the body is also disposed, necessarily, over the battery within the receiver box). More specifically, Huang teaches that the body is specifically intended to be attached to the receiver box by a fastening means (e.g. velcro) (col. 2 lines 16-19).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize that by virtue of constructing the inflatable aircraft of Huang (which already comprises the instantly claimed “battery pack,” “insulating bag,” and “PET film” .


Allowable Subject Matter

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 2 (Claim 3 depends from Claim 2) requires that the insulating bag comprises a plurality of walls defining a plurality of partitions configured to reduce convention in the insulating bag, wherein each inner wall comprises the PET film, and wherein each partition is at least partially filled with the Noble gas. 
While Huang teaches that the body is formed of a single mylar sack inflated with helium, Huang neither teaches nor suggests the further provision of a plurality of partition-defining inner walls within the mylar sack which are configured to reduce convection therein. Therefore, Huang also neither teaches nor suggests forming such inner walls out of mylar (or any other PET film) and at least partially filling such partitions with helium (or any other Noble gas). 

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Huang teaches that the body is specifically intended to be attached to the receiver box by a fastening means (e.g. velcro) (col. 2 lines 16-19). Accordingly, the surface of the receiver box to which the body is attached may readily be interpreted as a “platform” around which the body is, at least partially, disposed. However, Huang neither teaches nor suggests that any particular outer surface of the receiver box (let alone said surface of the receiver box to which the body is attached) comprises a plurality of supports, or that the body comprises a plurality of holes configured to accept such a plurality of supports. Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 6 requires the provision of a layer of insulating foam disposed around the insulating bag.
Huang teaches that the body is formed of a single mylar sack inflated with helium, wherein the outer surface of the body is illustrated as being disposed to the environment. Accordingly, Huang neither teaches nor suggests the further provision of a layer of insulating foam (or any other type of foam) disposed around the body. Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 7 requires that the Noble gas comprises Krypton, Xenon, or Argon.
Huang teaches that the body is formed of a single mylar sack inflated with helium. In fact, Huang teaches the body is intended to be inflated with a gas which is lighter than air (col. 2 lines 8-10). Accordingly, Huang neither teaches nor suggests that the body may be filled with Krypton, Xenon, or Argon (or any other Noble gas other than helium). Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 16 (Claim 17 depends from Claim 16) requires that the insulating bag comprises a plurality of walls defining a plurality of partitions configured to reduce convention in the insulating bag, wherein each inner wall comprises the PET film, and wherein each partition is at least partially filled with the Noble gas. 
While Huang teaches that the body is formed of a single mylar sack inflated with helium, Huang neither teaches nor suggests the further provision of a plurality of partition-defining inner walls within the mylar sack which are configured to reduce convection therein. Therefore, Huang also neither teaches nor suggests forming such inner walls out of mylar (or any other PET film) and at least partially filling such partitions with helium (or any other Noble gas). 

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 18 requires the provision of a platform comprising a plurality of supports, wherein the insulating bag is disposed around the platform, and wherein the insulating bag further comprises a plurality of holes configured to accept the plurality of supports of the platform.
Huang teaches that the body is specifically intended to be attached to the receiver box by a fastening means (e.g. velcro) (col. 2 lines 16-19). Accordingly, the surface of the receiver box to which the body is attached may readily be interpreted as a “platform” around which the body is, at least partially, disposed. However, Huang neither teaches nor suggests that any particular outer surface of the receiver box (let alone said surface of the receiver box to which the body is attached) comprises a plurality of supports, or that the body comprises a plurality of holes configured to accept such a plurality of supports. Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 19 requires the provision of a layer of insulating foam disposed around the insulating bag.
Huang teaches that the body is formed of a single mylar sack inflated with helium, wherein the outer surface of the body is illustrated as being disposed to the environment. Accordingly, Huang neither teaches nor suggests the further provision of a layer of insulating foam (or any other type of 

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 20 requires that the Noble gas comprises Krypton, Xenon, or Argon.
Huang teaches that the body is formed of a single mylar sack inflated with helium. In fact, Huang teaches the body is intended to be inflated with a gas which is lighter than air (col. 2 lines 8-10). Accordingly, Huang neither teaches nor suggests that the body may be filled with Krypton, Xenon, or Argon (or any other Noble gas other than helium). Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.

Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance of Claims 8-14:
Huang teaches an inflatable aircraft (Abstract). As illustrated in Figures 1b and 3, Huang teaches that the aircraft comprises, at least, a body (1) and a receiver box (3) attached to the body (wherein (1) and (3), when attached to one another as in Figure 3, is interpreted as “an insulation apparatus”) (col. 2 lines 4-6). As illustrated in Figure 3, Huang teaches that the receiver box comprises a battery (33) therein, wherein the battery is specifically illustrated a plurality of battery cells therein (“a battery pack comprising a plurality of battery cells”). As illustrated in Figure 1b, Huang teaches that the body is formed of a mylar sack (“insulating bag”) disposed over the receiver box (and therefore disposed, necessarily, over the battery within the receiver box) (“an insulating bag disposed over the battery pack”), wherein the mylar sack is inflated with a Noble gas such as helium which expands at an altitude 
However, Claim 8 requires the provision of both a platform comprising a plurality of supports configured to attach the platform to a fuselage and a battery housing which surrounds the battery pack and is attached to the platform, wherein the insulating bag is disposed over the battery pack and within the battery housing, wherein the insulating bag further comprises a plurality of holes configured to accept the plurality of supports of the platform.
Huang teaches that the body is specifically intended to be attached to the receiver box by a fastening means (e.g. velcro) (col. 2 lines 16-19). Accordingly, the surface of the receiver box to which the body is attached may readily be interpreted as a “platform” around which the body is, at least partially, disposed. However, Huang neither teaches nor suggests that any particular outer surface of the receiver box (let alone said surface of the receiver box to which the body is attached) comprises a plurality of supports, or that the body comprises a plurality of holes configured to accept such a plurality of supports, or that the body is disposed over the battery while also being within a battery housing. Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729